Citation Nr: 1016850	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for a low 
back disability, to include degenerative facet joint 
arthrosis of the lower lumbar spine, prior to August 28, 
2008.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include mild degenerative joint disease 
of the lumbar spine, as of August 28, 2008.

3.  Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy secondary to the Veteran's 
service-connected low back disability.

4.  Entitlement to a rating in excess of 10 percent for left 
lower extremity radiculopathy, secondary to the Veteran's 
service-connected low back disability, with left foot 
traction sural neuritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; D.H., Appellant's employer


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for 1 year and 11 months, 
to include service from July 1999 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2007, 
August 2007 and September 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
These decisions respectively continued a prior 10 percent 
rating for the Veteran's orthopedic manifestations of back 
disability, established separate 10 percent ratings for each 
of the Veteran's lower extremity neurological manifestations 
of back disability, and granted a staged increase to 20 
percent for the orthopedic manifestations of the Veteran's 
back disability as of August 28, 2008.  The Veteran now seeks 
a higher rating for both the associated neurological and 
orthopedic manifestations of his service-connected spine 
disability.  

The Board notes that Supplemental Statements of the Case 
issued by the RO in February 2009 and September 2008 failed 
to address evaluation of the objective neurological 
manifestations associated with the Veteran's spine 
disability.  However, both neurological and orthopedic 
manifestations are discussed in the Statement of the Case 
issued in September 2007.  Furthermore, the applicable 
diagnostic criteria regarding evaluation of spine 
disabilities explicitly directs that associated objective 
neurologic abnormalities must be separately rated in addition 
to the orthopedic manifestations of spine disability.  The 
Veteran also expressly relates both orthopedic and neurologic 
symptoms to his "back" disability.  In all, the ratings of 
both the orthopedic and neurologic manifestations must be 
considered within the instant appeal to allow a fair and just 
evaluation of the overall severity of the Veteran's service-
connected lumbar spine disability.  See, e.g., 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009); Board hearing transcript, May 
2009 (indicating that where Veteran sought higher rating for 
his "back," he also intended the inclusion of ratings for 
the associated symptoms of the lower extremities).  
Therefore, the Board finds it appropriate to proceed with 
adjudication of the issues as listed on the cover page above. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Nashville, Tennessee in 
May 2009 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased ratings for the Veteran's low back disability and 
associated neurological conditions are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In particular, the Board notes that during hearing testimony 
in May 2009 the Veteran reported receiving treatment on a fee 
basis at Williamson County Medical Center under the direction 
of the VA Medical Center.  At that time, he described his 
last appointment as occurring in April 2009 during which his 
medical providers conducted a Magnetic Resonance Imaging 
(MRI) study.  The Veteran desired that this MRI report be 
associated with his claims file for consideration.  In 
addition, he described being scheduled for a nerve conduction 
study at Williamson County Medical Center in May 2009.  
Although the record was left open for 60 days following the 
hearing for inclusion of these records, the described records 
do not appear to have been associated with the claims file to 
date.  

Similarly, a February 2009 fee basis consult report is 
included in VA treatment records within the claims file.  
This document refers to a scanned chiropractic consultation 
report relating to complaints of right leg pain and numbness.  
However, the Board does not find that the contents of the 
scanned chiropractic report to be available for review within 
the claim file.  As each instance of the relevant diagnostic 
testing and medical treatment identified were authorized by 
VA and provided under VA contractual agreement with a non-VA 
medical facility, records of this treatment must be obtained 
and associated with the claims folder prior to disposition of 
the instant appeal.  38 C.F.R. § 3.159(c)(3) (2009).  

The Board also notes that the most recent VA treatment 
records, from any source, that have been associated with the 
claims file are dated in February 2009.  All relevant VA and 
fee basis treatment records created since that time should be 
obtained and associated with the claims file.

Additionally, the Veteran was last afforded a VA spine 
examination in August 2008.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of a veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  Although the Veteran's last VA examination is not 
necessarily stale in this case, the Veteran has indicated 
that his condition has worsened since the date of the latest 
examination, specifically to include the associated 
neurological symptoms thereof.  See, e.g., Board hearing 
transcript; VA treatment record.  As the Board is unable to 
make an accurate assessment of the Veteran's current overall 
condition on the basis of the evidence currently of record, 
the Veteran must be afforded a contemporaneous examination 
specifically to address his neurological complaints.

To this end, the Board notes that the Veteran was originally 
granted service connection for left foot traction sural 
neuritis, evaluated as 10 percent disabling, that was 
unrelated to the presently service-connected low back 
disability.  See Rating decision, April 2001.  When separate 
service connection was established for left lower extremity 
radiculopathy associated with the lumbar spine disability, it 
was evaluated together with the previously service-connected 
left foot traction sural neuritis, still resulting in a 
combined 10 percent evaluation.  Rating decision, August 2007 
(showing both neuritis and radiculopathy of the left lower 
extremity collectively warranting a 10 percent evaluation).  
The examiner is asked to distinguish the current 
symptomatology of the left foot traction sural neuritis from 
symptoms associated with the left lower extremity 
radiculopathy, if feasible, as it is possible that these 
conditions may warrant separately compensable evaluations now 
or in the future.  See 38 C.F.R. §§ 4.14, 4.25(b) (2009); see 
also Mittleider v. West, 11 Vet. App. 181 (1998).  

 Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant records of 
examination or treatment provided at 
non-VA facilities and authorized by VA 
(fee basis) during the course of the 
instant appeal have been obtained and 
associated with the claims file.  These 
records should specifically include the 
following reports:
        (a) January 13, 2009 Haynes Family 
Chiropractic consultation, as described 
in a February 2009 VA fee basis consult 
report; 
        (b) April 2009 Williamson County 
Medical Center appointment including an 
MRI, as described in hearing testimony;
        (c) May 29, 2009 Williamson County 
Medical Center appointment including a 
nerve conduction study, as described in 
hearing testimony.  

	2.  Obtain and associate with the 
claims file all outstanding treatment 
records from VA facilities for this 
Veteran from February 2009 forward.  

3.  Any and all records obtained 
through the above development efforts 
must be associated with the claims 
file.  If any identified record is 
unavailable, the RO should so 
specifically state, and the 
documentation used in making that 
determination should be set forth in 
the claims file.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.  The Veteran should be 
notified of any unsuccessful attempts 
to obtain records.

4.  After completion of the development 
above, schedule the Veteran for 
appropriate VA examination(s).  The 
examiner should address the following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify all associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address the severity of the 
veteran's right and left lower 
extremity radiculopathy associated with 
the service-connected back disability.  
The examiner should conduct any 
appropriate neurological testing needed 
to address the above.  If a separate 
neurological examination is needed one 
should be scheduled.  
The examiner should specifically 
provide an opinion as to whether the 
associated right and left lower 
extremity radiculopathy equates to 
"mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of 
the sciatic nerve.  Moreover, state 
whether any other nerve is affected 
due to the service-connected back 
disability, and if so state the 
severity of the impairment of the 
nerve affected.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in September 2006 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) Distinguish, to the extent possible, 
and fully describe any distinct 
symptomatology associated with the 
Veteran's left foot traction sural 
neuritis versus his left lower 
extremity neuropathy associated with 
his lumbar spine disability;

5.  Thereafter, readjudicate the issues 
on appeal, including the separate 
ratings assigned for the associated 
neurological impairment.  If the 
determinations remain unfavorable to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


